Order modified by eliminating the provisions relating to paragraph eighth of the complaint and paragraph eighth of the proposed amended complaint and by imposing as terms for allowing the amendment the payment within forty days from the date of service of a copy of this order with notice of entry of taxable costs and disbursements to date (exclusive of costs and disbursements of this appeal), and as modified affirmed, without costs. All concur, except Thompson, J., who dissents and votes to impose as terms for the amendment the payment of all taxable costs and disbursements to and including the date of entry of the original *765judgment together with costs and disbursements oí the appeal from the original judgment, such costs and disbursements of the appeal from the judgment not, however, to exceed $1,000. (The order grants leave to serve an amended complaint upon certain conditions.) Present — Sears, P. J., Taylor, Thompson and Crosby, JJ. [154 Misc. 1.]